Citation Nr: 9911230	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  93-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a disability rating in excess of 10 
percent for a scar of the left eyebrow with lid droop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had Naval Reserve Service from 1952 until June 
1957, when he entered active Naval Service.  During his 
reserve service, the veteran had 2 week periods of active 
duty each year, usually beginning in June and ending in July.  
He thereafter served on active duty from June 1957 to June 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran provided testimony at personal hearings conducted 
before the RO in June 1992, and before the undersigned Board 
Member in December 1993.  Transcripts of both hearings are of 
record.

This case was previously before the Board in December 1994, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.


REMAND

In a June 1990 rating decision, and the March 1992 Statement 
of the Case, the RO made reference to a VA examination that 
was conducted at the Outpatient Clinic in Los Angeles, 
California, on May 5, 1990.  However, while a February 5, 
1990, VA examination is on file, no examination report is on 
file from May 5, 1990.  While it is possible that this date 
could be a misprint, the Board notes that the March 1992 
Statement of the Case made reference to both examinations.  
Consequently, it appears that an additional VA examination 
report which is pertinent to the issues on appeal is not in 
the documents assembled for the Board's review.  At the very 
least, clarification is necessary.

It is also noted that at both of his personal hearings, the 
veteran reported having received treatment for his medical 
conditions at a VA hospital.  At the December 1993 Travel 
Board hearing, he testified that he had received treatment at 
VA medical facilities in Long Beach, California, and Loma 
Linda, California, since at least the mid-1980s.  
Furthermore, he specifically mentioned treatment for his left 
eye problems at the VA facility in Loma Linda, which he also 
identified as the "Jerry Pettis Memorial Hospital."  
Similarly, in a January 1998 statement, F. H. Gordon, M.D., 
reported, among other things, that the veteran had received 
treatment "[t]hrough the Jerry Pettis Memorial VA 
Facility," since June 1984, to date.  The Board notes that 
Dr. Gordon's statement included his opinion regarding the 
residuals of the scar over the veteran's left eyebrow with 
lid droop.  However, with the exception of certain records 
from November 1989 and September 1993, no medical records are 
on file from the identified VA medical facilities.  

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), any 
such records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
VAOPGCPREC 12-95.  In circumstances such as these, the Board 
will not speculate as to the probative value, if any, of VA 
medical records not on file.

As the Board has found the record to be incomplete, a remand 
is in order.  The Board wishes to express its regret to the 
veteran that this action is necessary given the extended 
length of time it has taken to process his claims up to this 
point.  Thus, the Board wishes to assure the veteran that 
this additional development would not be ordered unless it 
was essential for a full and fair adjudication of his claims.  
This is especially true given the contention that his 
service-connected scar of the left eyebrow with lid droop has 
resulted in a left eye disorder independent of the lid droop.  
As the record indicates that there might be additional 
evidence pertinent to this claim that is not on file, the 
Board would be remiss in not obtaining this evidence.

Additionally, it is noted that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Here, the 
veteran's claim for an increased disability rating is an 
appeal from the assignment of an initial rating following the 
grant of service connection.  Therefore, these additional 
medical records may indicate whether the veteran is entitled 
to a higher disability rating under the practice of 
"staged" ratings.

For the reasons stated above, the veteran's claim is remanded 
for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him in the recent past for 
the medical conditions identified in this 
appeal.  After securing the necessary 
release, the RO should obtain those 
records not already on file.  If the 
veteran wants VA to consider medical 
records not in the possession of the 
Government, he must provide an 
appropriate release for such purpose.

2.  Even if the veteran does not respond, 
the RO should obtain complete medical 
records concerning the veteran from the 
VA medical facilities in Long Beach, 
California, Loma Linda, California, and 
the Outpatient Clinic in Los Angeles, 
California.  The RO should ensure that 
any examination conducted at the 
outpatient clinic in Los Angeles on May 
5, 1990, is included in the requested 
records.  All records obtained should be 
associated with the claims folder.  All 
efforts to comply with this remand 
directive should be documented in the 
claims folder.

3.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The Board emphasizes that 
pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), if the directives of 
this remand are not complied with the 
Board will have no choice but to remand 
the case again.  

Thereafter, the RO should then readjudicate the issues on 
appeal in light of any additional evidence added to the 
records assembled for appellate review.  With respect to the 
claim for a disability rating in excess of 10 percent for a 
scar of the left eyebrow with lid droop, the RO's decision 
should reflect consideration of the concept of "staged 
ratings" outlined in Fenderson v. West, supra.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


